DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 11,132,761 B2 (patent 761). Although the claims at issue are not identical, they are not patentably distinct from each other because they pertain to the same inventive concept.
4.	The following is a table showing correspondence between the claims of present application with those of patent 761. 
Claims of present application
21
22
23
24
25
26
Claims of patent 761
1
2
3
4
5
6

5.	The following table shows correspondence between the limitations of claim 21 of present application with claim 1 of patent 761.
Claim 1 of present application.
Claim 21 of patent 761
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising: 
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising:
means for accessing an instruction of an original GPU kernel, the original GPU kernel intended to be executed at a first GPU; 
a kernel accessor to access an instruction of an original GPU kernel, the original GPU kernel intended to be executed at a first GPU; 
and means for modifying to create an instrumented GPU kernel based on the original GPU kernel, the instrumented GPU kernel for execution by a second GPU different from the first GPU, the second GPU not supporting execution of the instruction of the original GPU kernel, 
and an instruction modifier to create an instrumented GPU kernel based on the original GPU kernel, the instrumented GPU kernel for execution by a second GPU different from the first GPU, the second GPU not supporting execution of the instruction of the original GPU kernel, 
the instrumented GPU kernel including an emulation sequence, the emulation sequence to, when executed by the second GPU, cause the second GPU to emulate execution of the instruction by the first GPU.
the instrumented GPU kernel including an emulation sequence, the emulation sequence to, when executed by the second GPU, cause the second GPU to emulate execution of the instruction by the first GPU.



6.	Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 10,559,057 B2 (patent 057). Although the claims at issue are not identical, they are not patentably distinct from each other because they pertain to the same inventive concept.
7.	The following is a table showing correspondence between the claims of present application with those of patent 761. 
Claims of present application
21
22
23
24
25
26
Claims of patent 057
1
2
3
4
5
6


8.	The following table shows correspondence between the limitations of claim 21 of present application with claim 1 of patent 057.
Claim 21 of present application
Claim 1 of patent 057
21. (New) An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising: 
1. An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising: 
means for accessing an instruction of an original GPU kernel, the original GPU kernel intended to be executed at a first GPU; 
a kernel accessor to access an instruction of an original GPU kernel, the original GPU kernel intended to be executed at a first GPU;
and means for modifying to create an instrumented GPU kernel based on the original GPU kernel, the instrumented GPU kernel for execution by a second GPU different from the first GPU, the second GPU not supporting execution of the instruction of the original GPU kernel, the instrumented GPU kernel including an emulation sequence, the emulation sequence to, when executed by the second GPU, cause the second GPU to emulate execution of the instruction by the first GPU.
an instruction support determiner to determine whether execution of the instruction is supported by a second GPU different from the first GPU; 
and an instruction modifier to, in response to determining that the execution of the instruction is not supported by the second GPU, create an instrumented GPU kernel based on the original GPU kernel, the instrumented GPU kernel including an emulation sequence, the emulation sequence to, when executed by the second GPU, cause the second GPU to emulate execution of the instruction by the first GPU.






Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
10.	The claims 21-26 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
11.	Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation for execution by the first logic circuit, the instrumented kernel generated based on an original kernel created for execution at a second logic circuit different from the first logic circuit which is not disclosed by any of the cited references, singly or in combination.
13.	Claims 21-26 are also allowed over cited reference as well.  Claim 21 recites the limitation means for accessing an instruction of an original GPU kernel, the original GPU kernel intended to be executed at a first GPU; and means for modifying to create an instrumented GPU kernel based on the original GPU kernel, the instrumented GPU kernel for execution by a second GPU different from the first GPU, the second GPU not supporting execution of the instruction of the original GPU kernel, the instrumented GPU kernel including an emulation sequence, the emulation sequence to, when executed by the second GPU, cause the second GPU to emulate execution of the instruction by the first GPU which is not disclosed nor suggested by any of the cited references, singly or in combination. 
14. 	Independent claims 8 and 15 recite similar limitations and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611